DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the quality of the drawings is poor.  Various elements of the drawing are illegible.  As an example, the reference characters above the arrow head on numeral 10 in Fig. 1 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 recite elements related to the crusher. For example, claim 17 recites “the outlet opening is positioned in a leading manner at a predefined angle in a rotational direction of the bearing with respect to a load region of the crusher.” Applicant is attempting to define the bearing structure based on elements outside the scope of the claims.  The scope of the claim is “a bearing”.  The limitation “for a crusher” is considered intended use.  Applicant’s attempt to use the structure of the crusher to define the bearing renders the scope of the claim unclear.  For example, is the scope of claim 11 merely the bearing or is it a bearing and crusher combination? If it is the latter, then how do claims 11 and 22 differ?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traylor U.S. 2,586,122.
Re clm 11 and 22, Traylor discloses a crusher (Fig. 1) comprising a bearing comprising: a housing (15); an eccentric bush (63) that is mounted in the housing so as to be rotatable about an axle (80); a bushing (64) disposed between the housing and the eccentric bush; and a lubricant line (108 and/or 109) for supplying the bushing with lubricant that extends into the eccentric bush.
Re clm 12¸ Traylor further discloses the lubricant line extends along an axial direction within a wall of the eccentric bush (108 and 109 extend axially).
Re clm 13, Traylor further discloses an outer side of the eccentric bush has an outlet opening (112 and/or 109) for the lubricant line, wherein the outlet opening is directed onto the bushing.
Re clm 14, Traylor further discloses the outlet opening is spatially delimited in a circulating direction (112 has a circumferential location).
Re clm 15¸ Traylor further discloses the eccentric bush includes a recess (109) in a region of the outlet opening (112) for configuring a collecting point for the lubricant.
Re clm 16, Traylor further discloses the lubricant line (108 extends along an axial direction within the eccentric bush, wherein the recess (112) is delimited on both sides in the axial direction to throttle a supply of the lubricant (any orifice will throttle lubricant). 
Re clm 17, Traylor further discloses a position of the outlet opening (112) is oriented such that the outlet opening is positioned in a rotational direction of the bearing.
The limitation “in a leading manner at a predefined angle in a rotational direction of the bearing with respect to a load region of the crusher” is outside the scope of the claims (bearing).  Applicant is attempting to define the structure of bearing based on the environment outside of the scope. Such limitation are given little or no patentable weight.
Assuming the limitation is not outside the scope, the device of Traylor is at least capable of performing such that the opening is oriented in a leading manner at a predefined angle in a rotational direction of the bearing with respect to a load region of the crusher, since the opening 112 rotates with eccentric 62 (col. 6: lines 27-29) and thus at some, point based on the relative position of the eccentric 62 and depending how the material falls into the crusher, the load will be oriented in a leading manner.  Still further, any angle can be considered a leading manner so long as the load isn’t exactly aligned with the opening (i.e., 1° behind can be considered 359 degrees ahead). The Figures below show Figure 2 of the instant application and a rotated Fig. 3 of Traylor such that the angular orientation (thinnest wall of eccentric to right) of the eccentric bush of Traylor is in the same orientation as the eccentric bush of Figure 2 of the instant application. It is also noted that the rotation directions are the same (col. 4: lines 68-70). The openings are within less than 45 degrees of each other.

    PNG
    media_image1.png
    559
    941
    media_image1.png
    Greyscale

Re clm 18, Traylor further discloses the predefined angle is less than 200°.
This limitation is outside the scope of the bearing. See claim 17 above. Assuming the limitation is not outside the scope, the device of Traylor is at least capable of performing such that the angle is less than 200°. See claim 17 above.
Re clm 19, Traylor further discloses the predefined angle is less than 160°.
This limitation is outside the scope of the bearing. See claim 17 above. Assuming the limitation is not outside the scope, the device of Traylor is at least capable of performing such that the angle is less than 160°. See claim 17 above.
Re clm 20, Traylor further discloses the predefined angle is less than 120°.
This limitation is outside the scope of the bearing. See claim 17 above. Assuming the limitation is not outside the scope, the device of Traylor is at least capable of performing such that the angle is less than 120°. See claim 17 above.
Re clm 21, Traylor further discloses means for conveying the lubricant in the lubricant line (positive displacement pump 100; col. 4: lines 33-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita JP-2004340249 discloses a similar shaped opening in Fig. 3 and 4. Antila CN 103534031 discloses a lubricant channel that passes through the eccentric in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656